Citation Nr: 9910489	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  98-09 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel




INTRODUCTION

The appellant had active service in the Army from January 
1976 to January 1979.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama which denied entitlement 
to service connection for a sacral fracture with mild left 
sciatica. 

The Board notes that the RO recently issued a rating decision 
in October 1998 that denied the appellant's attempt to reopen 
his claim of entitlement to service connection for a seizure 
disorder.  Because the appellant has apparently neither 
initiated nor completed the procedural steps necessary for an 
appeal on this matter, the Board has not included it in its 
appellate consideration.


REMAND

The VA has a duty to assist a veteran once a claim is found 
to be well-grounded.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is one which is meritorious on its own or capable of 
substantiation.  It need not to be conclusive, but only 
plausible to satisfy the burden.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The appellant's claim in this case is 
potentially well-grounded, but the duty to assist him in the 
development has not yet been fulfilled.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The appellant contends that the low back disorder from which 
he currently suffers is related to the low back symptoms he 
was treated for while on active duty, and within one year of 
his discharge from service.  He maintains that the fact that 
he was treated for low back pain less than 12 months after 
service due to the same type of low back complaints he had in 
service demonstrates that the two are related.

Review of the evidence of record reveals that the appellant 
made no complaints of back problems during his entrance 
examination of January 1976, or during his separation 
examination of December 1978; on physical examination, no 
findings referable to the spine or the musculoskeletal system 
were made during either examination.  However, the appellant 
was involved in two automobile accidents while he was in the 
Army; one in November 1976, and the second in April 1977.  A 
November 1976 x-ray of the lumbar spine was negative, but in 
December 1976, the appellant was diagnosed with back pain.  
In May 1977, the appellant complained of pain in his 
sacrococcygeal area.  He was subsequently put on profile for 
"back pain with history of trauma incurred in automobile 
accident."  In October 1977, the appellant sought treatment 
for complaints including stiffness in the lower lumbar region 
of 12 hours duration.  These findings have not been discussed 
by a VA physician in relation to the question of the etiology 
of the appellant's current low back problems. 

Furthermore, the exact nature of the appellant's current low 
back pathology is unknown.  The RO has characterized the 
appellant's back problem as a sacral fracture with mild left 
sciatica based on the medical records dated in June 1983 
demonstrating that the appellant hurt his back after 
suffering a seizure at his workplace and falling backward.  
Radiographic examination dated in June 1983 indicates that a 
minimal fracture of the sacrum was incurred in this incident.  

However, other medical evidence of record indicates that the 
appellant was seeking treatment for low back pain prior to 
the 1983 incident.  Records dated in June 1981 from the 
Riverbend Center for Mental Health indicate that the 
appellant was complaining of a back problem and low back pain 
for which he was scheduled for x-rays and evaluation at the 
end of that month or early in July 1981.  This treatment 
seems to have taken place at the VA medical facility in 
Birmingham, but records from Birmingham were only requested 
for January 1982 onward.  Records from the Helen Keller 
Hospital relating to treatment for the sacral fracture have 
also not been obtained, nor have the records from the 
appellant's local doctor, Dr. Pritchett, been obtained.

In addition, it appears from the evidence of record that the 
appellant's low back pathology is not limited to the 
residuals of a sacral fracture.  A Riverbend Center for 
Mental Health record, dated in June 1986, indicates that the 
appellant reported that he had been given Demerol for his 
back problem which he described as three discs being messed 
up.  Furthermore, it is unknown whether the sciatica is 
related to the sacral fracture or some other back pathology.  

The Board also notes that the appellant has never undergone 
any VA medical examinations and that no VA physician has ever 
reviewed the claims file.  Therefore, no adequate or complete 
assessment of the nature, severity and etiology of the 
appellant's claimed low back disorder has ever been 
accomplished.  Furthermore, there was no indication that 
there has been any VA medical consideration of the questions 
of whether the low back symptoms demonstrated by the 
appellant in-service are related to his present low back 
symptoms, or whether the appellant's the post-service 
occupational history is etiologically related to any 
currently present low back disorder.  

Additionally, the evidence of record indicates that the 
appellant has been receiving Social Security Administration 
(SSA) disability benefits since sometime between 1986 and 
1989.  The RO apparently did not attempt to obtain copies of 
the medical records relied on by SSA in rendering its 
decision granting disability benefits.  It has been resolved 
in various cases, essentially, that although the SSA 
decisions are not controlling for VA purposes, they are 
pertinent to the adjudication of a claim for VA benefits, and 
that the VA has a duty to assist the veteran in gathering SSA 
records.  Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992); and Brown v. Derwinski, 2 
Vet. App. 444 (1992). 

These considerations require the gathering of medical records 
and further investigation by medical professionals, inasmuch 
as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Hence, the Board requests further development.  Any 
additional reports of inpatient or outpatient treatment 
should be obtained as well.  Due to these factors, the Board 
deems the clinical evidence currently on file to be 
inadequate for adjudicating this claim.  In such cases, 
remand for additional examination is the appropriate remedy.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED to the RO for the following 
development: 

1.  The RO should ask the appellant to 
provide names, dates and addresses of 
physicians and/or medical facilities in 
order to obtain all of the appellant's 
medical records regarding back problems 
since his discharge from the Army, to the 
extent not already on file.  The RO 
should also obtain from the appellant the 
specifics concerning his treatment by Dr. 
Pritchett and his hospitalization at 
Helen Keller after his post-service 
injury at work, as well as any treatment 
he received at the Reynolds Metal 
Company.  After obtaining the appropriate 
releases from the appellant, the RO 
should obtain these records, plus those 
from all VA facilities dated between 1979 
and 1983.  All these records should be 
associated with the claims file.  To the 
extent records are sought but not 
obtained, the claims file should reflect 
the efforts made.  The appellant and his 
representative should be notified of any 
negative results.  38 C.F.R. § 3.159.

2.  The RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant, including the List of 
Exhibits associated with any SSA 
Administrative Law Judge (ALJ) decision, 
as well as copies of the medical records 
upon which the initial decision for 
entitlement to benefits was based, and 
those associated with any continuing 
award.  All of these records are to be 
associated with the claims file. 

3.  The RO should also afford the 
appellant an opportunity to submit other 
additional evidence in support of his 
claim.  The RO should inform the 
appellant what other alternative sources 
of information about his back conditions 
are acceptable, for example, employment 
records and buddy statements.  He should 
be instructed to consider whether 
insurance physicals or other records of 
treatment over the years are available, 
and to provide information to be used in 
attempting to obtain the records.  The RO 
should obtain the appellant's assistance 
in obtaining any pertinent records. 

4.  After the above development has been 
completed, the appellant should also be 
scheduled for a VA orthopedic 
examination, to determine the nature, 
etiology, extent and severity of any low 
back disorder(s).  Prior to the 
examination, the examiner should review 
the appellant's claims file.  All 
appropriate tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The results of any radiographic 
examinations of record should be 
discussed.  The examiner should comment 
on the nature and extent of any back 
disorder found and describe all current 
back pathology.  The examination report 
should include a detailed account of all 
manifestations of back pathology present.  

The examiner should provide a written 
opinion as to the etiology and onset date 
of each back disorder found.  
Specifically, the examiner is requested 
to provide an opinion as to the medical 
probability that any documented low back 
disorder is related to symptoms or signs 
the appellant may have had in service or 
within one year of service separation.  
The examiner should also discuss, with 
degree of medical probability expressed, 
whether any signs or symptoms noted in 
service or within one year of service 
separation are the first manifestations 
of said disorder(s), as well as the 
approximate date of onset thereof. 

In particular, the examiner should offer 
opinions, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's current back 
disorder is attributable to any 
congenital disorder, any disease or 
injury suffered during his active 
service, including the two automobile 
accidents, any intercurrent causes such 
as his post-service occupational 
activities, the aging process, falls due 
to the appellant's seizure disorder or 
alcohol abuse, or to a combination of 
such causes or to some other cause or 
causes.  

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2.  
"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

6.  Thereafter, the RO should 
readjudicate the appellant's claim under 
all appropriate legal theories and with 
application of all appropriate caselaw, 
statutes and regulations.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


